DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 7/13/2020 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 3/11/2020.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US 20030193388 A1) in view of Petrucci et al. (US 20120098717 A1).
Regarding claim 1, Ghabra teaches a method for locating a portable radio unit within a predetermined area of a vehicle (the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]), comprising the steps of: 
transmitting a first radio signal as a radio-frequency signal (e.g. signal 24 of Fig. 1) with a first vehicle-based radio device (e.g. antenna 22) from a vehicle-based position outside the vehicle (Exterior 
transmitting a second radio signal as a radio-frequency signal (e.g. signal 28 of Fig. 1) with a second vehicle-based radio device (e.g. antenna 26) from a vehicle-based position inside the vehicle (The system still further includes an interior vehicle antenna (26) for use in transmitting a second signal (28) for receipt by the remote transceiver, see [0030]), the vehicle-based position inside the vehicle and the vehicle-based position outside the vehicle being in direct proximity to one another (Fig.1 depicts that exterior vehicle antenna 22 and interior vehicle antenna 26 are separated and in direct proximity, since direct proximity is a relative term);
receiving at least one of: values of respective measured reception field strengths of the first and second radio signals at the location of the portable radio unit and a value derived therefrom (remote transceiver (14) is preferably provided with a controller (32) for determining a signal strength of the first signal (24), and determining a signal strength of the second signal, see [0032]);
ascertaining the location of the portable radio unit by comparing the values of the respective measured reception field strengths of the first and second radio signals at the location of the portable radio unit to each other (Based on the determined signals strengths of the first and second signals (24, 28), the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]).
However, Ghabra does not teach the first and second radio devices being merely separated from each other by bodywork.
In an analogous art, Petrucci teaches the first and second radio devices being merely separated from each other by bodywork (Fig. 1 depicts that the primary antenna 22 located exterior of the vehicle is separated from the secondary antenna 24 located inside the vehicle by the windshield 44; the primary 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate antenna system of Petrucci with the vehicle of Ghabra, since they are separated by a bodywork which is the windshield, to improve RF signal reception within the interior cabin of the vehicle as suggested, see Petrucci [0038].

Regarding claim 4, Ghabra as modified by Petrucci teaches the method as claimed in claim 1, wherein a location of the portable radio unit outside the vehicle is ascertained if the comparison of the values of the respective measured reception field strengths reveals that the value of the measured reception field strength of the first radio signal is greater than the value of the measured reception field strength of the second radio signal (if the strength of first signal (24) from exterior vehicle antenna (22) is greater than the strength of second signal (28) from interior vehicle antenna (26), because such a situation is an indication that remote transceiver (14) is closer to exterior vehicle antenna (22) than to interior vehicle antenna (26), it is therefore determined that the remote transceiver (14) is outside or external to the vehicle, see Ghabra [0036]).  
Regarding claim 5, Ghabra as modified by Petrucci teaches the method as claimed in claim 1, wherein a location of the portable radio unit inside the vehicle is ascertained if the comparison of the values of the respective measured reception field strengths reveals that the value of the measured reception field strength of the second radio signal is greater than the value of the measured reception 
Regarding claim 6, Ghabra teaches an arrangement for locating a portable radio unit within a predetermined area of a vehicle (the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]), comprising:
a first vehicle-based radio device configured to transmit a first radio signal as a radio-frequency signal from a position outside the vehicle (Exterior vehicle antenna (22) is provided for use in transmitting a first signal (24) for receipt by the remote transceiver (14) for use in determining the location of the remote transceiver (14) relative to the vehicle, see [0029]);
a second vehicle-based radio device configured to transmit a second radio signal as a radio-frequency signal from a position inside the vehicle (The system still further includes an interior vehicle antenna (26) for use in transmitting a second signal (28) for receipt by the remote transceiver, see [0030]), the position inside the vehicle and position outside the vehicle being in direct proximity to one another (Fig.1 depicts that exterior vehicle antenna 22 and interior vehicle antenna 26 are separated and in direct proximity, since direct proximity is a relative term);
a vehicle-based reception device configured to receive values of respective measured reception field strengths of the first and second radio signals at the location of the portable radio unit (remote transceiver (14) is preferably provided with a controller (32) for determining a signal strength of the first signal (24), and determining a signal strength of the second signal, see [0032]);
an evaluation device configured to ascertain the location of the portable radio unit by comparing the values of the respective measured reception field strengths of the first and second radio 
However, Ghabra does not teach the first and second radio devices being merely separated from each other by bodywork.
In an analogous art, Petrucci teaches the first and second radio devices being merely separated from each other by bodywork (Fig. 1 depicts that the primary antenna 22 located exterior of the vehicle is separated from the secondary antenna 24 located inside the vehicle by the windshield 44; the primary antenna 22 mounted to a wall 34 of the vehicle 10, see [0025]; and in addition to the exterior environment 50, the secondary antenna 24 can be positioned in a variety of locations within the interior cabin 52 that allows for the secondary antenna 24 to receive and transmit RF signals. For example, turning to FIGS. 3A-3B, the secondary antenna 24 could be positioned in a vehicle center console 76, an instrument panel 78, an A, B, C or D pillar 80, an integrated center stack faceplate 82, the front windshield 44, see [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate antenna system of Petrucci with the vehicle of Ghabra, since they are separated by a bodywork which is the windshield, to improve RF signal reception within the interior cabin of the vehicle as suggested, see Petrucci [0038].

Regarding claim 7, Ghabra as modified by Petrucci teaches the arrangement as claimed in claim 6, further comprising a portable radio unit comprising: a radio-unit-based reception device configured to receive the first and second radio signals (Antenna (30) is provided for receiving first and second signals (24, 28) from interior and exterior antenna, see Ghabra [0033]), and configured to measure the reception field strength of the first and second radio signals at the location of the portable radio unit 
Regarding claim 8, Ghabra as modified by Petrucci teaches the arrangement as claimed in claim 6, further comprising the vehicle (vehicle 12 of Ghabra Fig. 1).  
Regarding claim 9, Ghabra as modified by Petrucci teaches the arrangement as claimed in claim 8, wherein the vehicle comprises a bodywork that separates an outside from an inside (vehicle enclosed body, see Ghabra Fig. 1) and wherein the first vehicle-based radio device is arranged on the outside of the bodywork (exterior antenna (22) could be located, for example, in a vehicle door, see Ghabra [0031]) and the second vehicle-based radio device is arranged on the inside of the bodywork (while interior antenna (26) is provided to transmit second signal (28) generally inside vehicle, see Ghabra [0031]).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Petrucci and further in view of Masudaya (US 20050046546 A1).
Regarding claim 2, Ghabra as modified by Petrucci teaches the method as claimed in claim 1.
However, Ghabra and Petrucci do not clearly teach wherein respective transmission field strength of the first and second radio signals are in the same decimal order of magnitude.  
In an analogous field of endeavor, Masudaya teaches Passive keyless entry device including wherein respective transmission field strength of the first and second radio signals are in the same decimal order of magnitude (selecting and outputting each of the detection outputs which are output 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Petrucci with the passive keyless of Masudaya to provide a passive keyless entry device in which the reliability of communication between a fixed unit and a portable unit is high by reducing the influence of interference waves affecting the portable unit as suggested, see Masudaya [0012].

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Petrucci and further in view of Ghosh et al. (US 20020024460 A1).
Regarding claim 3, Ghabra as modified by Petrucci teaches the method as claimed in claim 1.
However, Ghabra and Petrucci do not clearly teach wherein the vehicle-based position outside the vehicle is close to the vehicle-based position inside the vehicle. 
In an analogous field of endeavor, Ghosh teaches determining whether an external device is inside or outside the vehicle including wherein the vehicle-based position outside the vehicle is close to the vehicle-based position inside the vehicle (the user who carries the CID on his person is located in the vicinity of the motor vehicle, see [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Petrucci with the keyless of Ghosh to provide a keyless entry method wherein the construction is simple and economical and which also increasing the reliability as suggested, see Ghosh [0007].


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al. (US 20140148093 A1) discloses a system and method for communicating with a portable electronic device are provided. The system includes a plurality of relay antennas mounted to a vehicle. The system further includes a processor in communication with the plurality of relay antennas to relay a communication message between the portable electronic device and a base station. The processor is also configured to locate the portable electronic device based on input data received from the plurality of relay antennas.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641